DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2021/0107792. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions; Status of Application
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 5/17/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
Claim(s) 1-20 is/are pending.
Claim(s) 17-20 is/are withdrawn from consideration.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
2/12/2020
4/8/2020
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0267234 to Reece, et al. 

With respect to Claim 1, this claim requires “combining a first type of nanostructure with a bulk material in water or an aqueous solution.” Reece teaches combining various materials. (Reece 1: [0008], [0010]; 3: [0035]; 4: [0041], [0044]; 5: [0044], [0046]; passim). As to the “first type of nanostructure,” at least iron oxides (i.e. transition metal oxies) are taught. (Reece 30: [0244]). A bulk material (Reece 6: [0052]) including transition metal dichalcogenides (Reece 6: [0057]) is taught. Water is taught. (Reece 15: [0117]; 15: [0134]). 
Claim 1 further requires “the first type of nanostructure functionalized with a functional group capable of undergoing van der Waals interactions with the bulk material.” Functionalization with a thiol is taught. (Reece 11: [0089]). 
Claim 1 further requires “the first type of nanostructure induces exfoliation of the bulk material to provide a second, different type of nanostructure while inducing association between the first and second types of nanostructures to form the nanocomposite.” As discussed above, the materials are taught. The Office does not have the capability to test the teachings of Reece. However, because the same materials are taught, it is expected that they behave as claimed. This is the rationale tending to show inherency. Furthermore, to the extent this limitation is intended to express a positive process step of “inducing,” note that Reece teaches sonication. (Reece 15: [0118]). As understood, this is the technique that the Specification states facilitates exfoliation. See (S. 3: [0031]) (“However, sonication for a period of time may be used during the combining of the first and second types of nanostructures to further facilitate exfoliation and thus, association.”). Ergo, it is expected the exfoliation is necessarily present. This is the rationale to show inherency. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  
As to Claim 2, as understood, the MoS2 is not functionalized. (Reece 6: [0057]).
As to Claim 3, at least the Fe3O4 is understood as 0D or 1D. (Reece 30: [0244]) (dimensions). 
As to Claim 4, as understood, MoS2 has a layered structure, so it is interpreted as a 2D nanosheet. The mixing/sonication discussed in the rejection of other claims below is relied on as addressing the distribution of the nanoparticles on the nanosheets. Reece is understood as referring to nanostructures throughout. (Reece 2: [0031]-[0032]; 20: [0139] et seq.; passim). 
As to Claim 5, transition metal oxides are taught. (Reece 30: [0244]). Transition metal chalcogenides are taught. (Reece 6: [0057]).
As to Claim 6, functionalization with a thiol is taught. (Reece 11: [0089]).
As to Claim 7, transition metal oxides are taught. (Reece 30: [0244]). Transition metal chalcogenides are taught. (Reece 6: [0057]).
As to Claim 8, functionalization with a thiol is taught. (Reece 11: [0089]).
As to Claim 9, Fe3O4 is taught. (Reece 30: [0244]). MoS2 is taught. (Reece 6: [0057]).
As to Claim 10, functionalization with a thiol is taught. (Reece 11: [0089]).
As to Claims 11-12, sensor is generic. Deposition of the material on a substrate however is taught. (Reece 1: [0011], 10: [0084]; Claim 38). Chalcogens have been discussed above. (Reece 6: [0057]). As the materials are taught, it is expected that the color change is present. See discussion of inherency above. 
With respect to all claims above, to the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 	

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736